Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to applicant’s response received February 6, 2021. No amendments were made.
 Applicant states on page 2 of 6 of the remarks filed 2/06/2021 a certified translation of the foreign priority document was filed, but the office notes there is no copy in the application file.
The previous obviousness rejections set forth 12/15/2020 are withdrawn upon further consideration of the combination of prior art references applied in the rejections.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to independent claims 1 and 30 is considered to be US 2017/0263871, which teaches compound #60 (see page 9), which is the same as a blue thermally-activated fluorescent material of instant claim 1; however, ’871 fails to teach or to render obvious a device with a blue light emitting layer specifically having 60-80% mass percent of the blue thermally-activated fluorescent material in combination with red emitting and green emitting layers in a layered device structure as claimed.
Regarding independent claim 14, US 2017/0263871 also teaches compound #1 (see page 4), which is the same as a claimed green thermally-activated delayed fluorescent material, but ’871 fails to teach or to render obvious a device with a blue light emitting layer having an amount of 60-80% mass percent of blue thermally-activated fluorescent material in combination with red emitting 
Claims 1, 3, 5, 7, 9, 11, 12, and 14-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited U.S. references US 9,911,932; US 2017/0253718, US 10,535,824; US 2017/0256717; US 10,538,700 are respectively family equivalent documents of CN foreign references already cited in the application.
US 2016/0329512 and US 2015/0280158 are directed to light emitting devices comprising TADF material and having red, green, and blue light emitting layers.  The display devices are considered relevant to the art of the endeavor.
Non-patent literature reference Advanced Materials, (2017), 29(22), 1605444 discusses TADF (thermally-activated delayed fluorescence) materials in the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786